Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




Participant:                    «Full Participant Name»


Number of
Options:                    «Shares»


Option Price:                    US$«Grant Price»


Grant Date:                    «Grant Date»


Exercise Rights Begin:


Vesting Dates                Percentage of Grant
    
1st Anniversary of the Grant Date:    33.33% (rounded down to the nearest whole
share)
2nd Anniversary of the Grant Date:    33.33% (rounded to the nearest whole
share)
3rd Anniversary of the Grant Date:    33.33% (all remaining shares)


Option Term Expires:                «Expiration Date»


1. Option Grant. Tupperware Brands Corporation, a Delaware corporation
(“Tupperware”), pursuant to the Tupperware Brands Corporation 2016 Incentive
Plan (the “Plan”), a copy of which is available online at
www.ubs.com/onesource/tup or by requesting a copy from the Corporate Secretary’s
Office, hereby grants to the Participant as of the Grant Date a non-qualified
stock option (the “Stock Option”) to purchase from Tupperware a number of shares
of the common stock of Tupperware, $0.01 par value (“Common Stock” or “Shares”),
at the Option Price, all as specifically indicated on the grant offered to the
Participant in this Agreement. The Stock Option is exercisable in accordance
with the terms and conditions of this Non-Qualified Stock Option Grant
Agreement, including applicable special terms and conditions for the
Participant’s country set forth in any appendix hereto as provided in Section 21
below (the “Appendix”; this Non-Qualified Stock Option Agreement and the
Appendix collectively referred to hereinafter as this “Agreement”), and the
Plan. The Participant shall execute this Agreement by accepting it online at
www.ubs.com/onesource/tup. If Tupperware determines that this Agreement or any
other agreement from the Participant is appropriate, or required in another
format, in order to comply with any listing, registration or other legal
requirement, the Participant shall execute and deliver such agreement to
Tupperware. The Participant’s failure to accept this Agreement or other required
agreement may prevent the exercise of the Stock Option as described in Section 3
below. All determinations and interpretations made by Tupperware in connection
with any question arising under this Agreement or the Plan are binding and
conclusive upon the Participant and his or her legal representative. If there is
any conflict between the provisions of this Agreement and the Plan, the Plan
shall control. Capitalized terms used and not defined in this Agreement have the
meanings given to them in the Plan.


2. Term and Exercise Period. The Stock Option becomes exercisable as set forth
above, subject to the Participant’s continued employment with Tupperware or its
Subsidiaries through the applicable Vesting Date. Any portion of the Stock
Option which becomes exercisable continues to be exercisable, until exercised,
during the Option Term, except as stated below. No delays in the exercise of an
Option beyond the Option Term are permissible. The Option Term means the period
which begins on the Grant Date and ends on the date the Option Term expires,
except as may otherwise be set forth in this Agreement.


3. Exercise Procedure. To exercise the Stock Option, the Participant shall
deliver a notice to Tupperware via its agent at UBS Financial Services, Inc.
(“UBS”), specifying the number of shares to be purchased, and shall deliver
payment in full, or make arrangements satisfactory to Tupperware for payment in
full of the Option Price for such shares and for the satisfaction of any tax
withholding required to be effected by Tupperware as described in Section 6
below. Tupperware shall make available to the Participant a form or electronic
process that may be used for this purpose. The date of exercise shall be the
date on which such notice and payment, or arrangements satisfactory to
Tupperware for payment and tax withholding are received by Tupperware or its
agent. The Participant may exercise the Stock Option on the web by logging onto
www.ubs.com/onesource/tup or by calling 1-888-661-2834 in the United States or
+1(201)272-7571 when outside of the United States.







--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




4. Payment of the Option Price. As provided under Section 6.4(d) of the Plan,
payment of the Option Price for the number of shares to be purchased shall be
made: (i) in cash (including a check, bank draft, money order or wire transfer);
(ii) if the Participant is a United States resident, by delivery of an
attestation of share ownership confirming that unrestricted shares of Common
Stock having a fair market value at least equal to the Option Price for the
shares to be purchased are already owned by the Participant of the same class as
the shares subject to the Stock Option (based on the Fair Market Value of the
Shares on the date the Stock Option is exercised); (iii) by written instruction
to Tupperware or its agent to affect a “net exercise” arrangement pursuant to
which Tupperware retains from the Stock Option exercise a whole number of Shares
with a Fair Market Value that does not exceed the aggregate Option Price, along
with delivery of cash (as defined in clause (i) above) representing the
remainder of the Option Price not covered by the retention of the whole number
of shares; (iv) by way of a “cashless” exercise by delivering a properly
executed exercise notice to Tupperware, together with a copy of irrevocable
instruments to Tupperware’s designated broker to deliver to Tupperware an amount
of the sale proceeds to pay the Option Price; or (v) by any combination of the
above.


5. Delivery of Common Stock. Upon any exercise of the Stock Option, and subject
to the payment of the Option Price under Section 4 of this Agreement and of all
Tax-Related Items under Section 6 of this Agreement, Tupperware shall deliver
the Shares purchased in book entry form. The Shares shall be registered in the
name of the Participant. If the Participant dies, the shares shall be registered
in the name of the person entitled to exercise the Stock Option in accordance
with the Plan. Tupperware reserves the right, depending upon the regulatory
circumstances existing in any particular country, to require a “sell all,
cashless exercise” of any Stock Option.


6. Taxes. The Participant acknowledges that, regardless of any action taken by
Tupperware or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by Tupperware or the Employer in its discretion to be an
appropriate charge to the Participant even if legally applicable to Tupperware
or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by
Tupperware or the Employer. The Participant further acknowledges that Tupperware
and/or the Employer: (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Option, including, but not limited to, the grant, vesting or exercise of the
Stock Option, the subsequent sale of Shares acquired upon exercise and the
receipt of any dividends following the exercise of the Stock Option; and (2) do
not commit to and are under no obligation to structure the terms of the Stock
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that Tupperware and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. Prior to any relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
Tupperware and/or the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes Tupperware and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (a) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
Tupperware and/or the Employer; or (b) withholding from proceeds of the sale of
Shares acquired upon exercise of the Stock Option either through a voluntary
sale or through a mandatory sale arranged by Tupperware (on the Participant’s
behalf pursuant to this authorization without further consent); or (c)
withholding in Shares to be issued upon exercise of the Stock Option, provided,
however that if the Participant is a Section 16 officer of Tupperware under the
Exchange Act, then Tupperware will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of methods (a) and (b) above.
Depending on the withholding method, Tupperware may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of shares subject to
the exercised Stock Option, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. Finally, the
Participant agrees to pay to Tupperware or the Employer any amount of
Tax-Related Items that Tupperware and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. Tupperware may
refuse to honor the exercise and refuse to deliver the Shares or the proceeds of
the sale of shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.







--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




7. Impact of Certain Events. Upon the Participant’s death, Disability,
retirement or termination, or upon a Change of Control, the Participant shall
have such modified rights of vesting and exercisability as set forth below:


(a) Death: If the Participant’s employment terminates by reason of death, the
Stock Option shall become immediately and fully exercisable and may thereafter
be exercised by the estate of the Participant for a period of three years from
the date of such death; provided, however, that if the Participant is at least
sixty years of age at the time of death and has fifteen years service with
Tupperware, the Stock Option may thereafter be exercised by the estate of the
Participant for a period of six years from the date of such death. In no event,
however, may the Stock Option be exercisable beyond the end of the Option Term.
Notwithstanding any provision herein to the contrary, if the Participant dies
after termination of the Participant’s employment, the Stock Option may
thereafter be exercised, to the extent the Stock Option was exercisable as of
the date of such death, for a period that expires on the earliest of (i) the
first anniversary of the date of such death, (ii) the last date on which the
Participant would have been entitled to exercise the Stock Option had the
Participant not died or (iii) the end of the Option Term; provided, however,
that if the Participant had retired from Tupperware prior to the date of death,
the estate of the Participant shall continue to have the benefit of the vesting
and exercisability benefits specified by the provisions governing retirement as
set forth below.


(b) Disability: If the Participant’s employment terminates by reason of
Disability, the Stock Option, if not fully vested and exercisable as of the date
of such termination, shall continue to vest according to the Stock Option’s
stated vesting schedule and may thereafter be exercised by the Participant, to
the extent it was exercisable at the time of termination or thereafter becomes
exercisable, for a period of three years from the date of such termination of
employment or until the end of the Option Term, whichever period is the shorter;
provided, however, that if the Participant dies within such period, the Stock
Option shall continue to be exercisable to the extent to which it was
exercisable at the time of death for the remainder of such period, or for a
period of 12 months from the date of such death, or until the expiration of the
Option Term, whichever period is the shortest.


(c) Retirement: If the Participant’s employment terminates by reason of
retirement, the following vesting and exercisability terms will apply. The
Participant shall be deemed to have terminated employment by reason of
retirement if the Participant has attained age and years of service requirements
set forth below, has given due notice (as determined by the Committee), and has
entered into an agreement, the form and content of which shall be specified by
the Committee, not to compete with Tupperware and its Affiliates for a period of
one year following such retirement. In no event, however, may the Stock Option
be exercisable after the end of the Option Term.


Age at Retirement
Minimum Years of
Service with
        Company
Years of Continued
Vesting Following 
        Retirement
Years of Continued Exercisability
Following Retirement
55 or more…………………
10
1
2
60 or more…………………
15
6
6



Notwithstanding the foregoing, if the Participant dies within such period of
continued exercisability, the Stock Option shall continue to be exercisable to
the extent to which it was exercisable at the time of death for the remainder of
such period, or for a period of 12 months from the date of such death, or until
the end of the Option Term, whichever period is the shortest.


Notwithstanding anything to the contrary herein, if Tupperware receives an
opinion of counsel that there has been a legal judgment and/or legal development
in the Participant’s country that likely would result in any favorable treatment
of the Stock Option at retirement under the Plan or this Agreement being deemed
unlawful or discriminatory, such favorable treatment shall not apply and the
Stock Option shall be treated as set forth in the remaining provisions of this
Agreement.


(d) Termination for Cause: Unless otherwise determined by the Committee, if the
Participant incurs a termination of employment for Cause, the Stock Option,
whether vested or unvested, shall thereupon terminate.


(e) Change of Control Termination: If a Change of Control occurs in which the
Stock Option is substituted by the Successor and the Participant’s employment is
terminated within two years following a Change of Control (i) by the Successor
(or an affiliate thereof) without Cause or (ii) if the Participant is an
executive officer of Tupperware (who is subject to reporting under Section 16 of
the Exchange Act) and resigns for Good Reason, then the Stock Option shall
become immediately vested and shall be exercisable through the end of the Option
Term. If the Stock Option is not substituted by the Successor upon a Change of
Control, then the Stock Option shall be governed by Section 15.2 of the Plan.





--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT






(f) Other Termination: If the Participant incurs a voluntary termination of
employment, the Stock Option, to the extent then exercisable, may be exercised
for the lesser of thirty days from the date of such termination of employment or
until the end of the Option Term. If the Participant incurs a termination of
employment by Tupperware, other than by reason of retirement, Disability or
Cause, the Stock Option, to the extent it is then exercisable, or becomes
exercisable during the one-year period following termination of employment by
Tupperware, may be exercised at any time from the date of vesting until the
first anniversary of the date of such termination of employment or, if sooner,
the end of the Option Term; provided, however, that if the Participant dies
within such period of post-termination exercisability, the Stock Option shall
continue to be exercisable to the extent to which it was exercisable at the time
of death for the remainder of such period, or for a period of 12 months from the
date of such death, or until the expiration of the Option Term, whichever period
is the shortest.
 
8. Data Transfer and Privacy. In order for Tupperware to administer this Plan,
the Participant must provide Tupperware with personal data to identify the
Participant, including the Participant’s name and address. The personal data
will be transferred to Tupperware’s United States headquarters in Orlando,
Florida, and processed there. Tupperware may transfer the personal data to an
outside vendor (such as a bank) for further processing. By acceptance of the
Stock Option, the Participant explicitly consents to this collection, transfer
and processing, as necessary for operation of this Plan. During each of these
steps, Tupperware treats personal data with care to ensure its privacy and
ensure that any outside vendors do the same. For European Union residents, the
data is treated in accordance with Tupperware’s European Union Data Transfer
Policy. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Employer, and Tupperware and its subsidiaries and
affiliates, for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Tupperware and the Employer may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number (to the extent permitted under applicable law),
passport or other identification number (e.g., resident registration number),
salary, nationality, job title, any Shares or directorships held in Tupperware,
details of all Stock Options or any other entitlement to Shares or equivalent
benefits awarded, canceled, exercised, vested, unvested, purchased or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan (such as UBS Financial
Services, Inc. (“UBS”)), that these recipients may be located in the
Participant’s country or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that if the Participant
resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of Data by contacting the
Participant’s local human resources representative. The Participant authorizes
those receiving Data, including UBS or other possible recipients which may
assist Tupperware (presently or in the future) with implementing, administering
and managing the Plan, to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom Participant may elect to deposit any Shares acquired upon exercise of the
Stock Option. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan. The Participant understands that if the Participant resides outside
the United States, he or she may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the Participant’s local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her employment or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing the Participant’s consent is that Tupperware would not be able to
grant the Participant Stock Options or other equity awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.







--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




9. Recovery of Award. In the event it is determined that Tupperware’s previously
reported financial results have been misstated due to the error, omission, fraud
or other misconduct of an employee of Tupperware or any of its subsidiaries
(“Employee Actions”), including a misstatement that leads to a restatement of
previously issued financial statements, any previous delivery of Shares or grant
of Stock Options of Tupperware which was made pursuant to any incentive
compensation award, including any discretionary award, shall be subject to
recovery and/or cancellation by Tupperware as the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors of Tupperware,
in its sole discretion, shall in good faith determine. The Committee shall
determine: (i) the amount to be recovered and/or cancelled; (ii) whether to seek
repayment from a Participant or to reduce an amount otherwise payable to a
Participant under any compensation plan, program or arrangement maintained by
Tupperware, including the use of set off, subject to applicable law; (iii) the
valuation of any Shares determined to be withheld from a Participant in
connection with such an action; and (iv) whether to cancel outstanding Stock
Options in connection with such an action and the valuation thereof for such
purpose. The foregoing shall be subject to such changes as may be required from
time to time by the NYSE listing manual or the applicable rules of the United
States Securities and Exchange Commission.


10. Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time to the extent permitted by the Plan;
(b)the grant of the Stock Option is exceptional, discretionary, voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past;
(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of Tupperware;
(d)the Stock Option grant and the Participant’s participation in the Plan will
not create a right to employment with or be interpreted as forming an employment
or service contract with Tupperware, the Employer or any other subsidiary or
affiliate of Tupperware and shall not interfere with the ability of Tupperware,
the Employer or any other subsidiary or affiliate or Tupperware, as applicable,
to terminate the Participant’s employment or service relationship (if any);
(e)the Participant is voluntarily participating in the Plan;
(f)the Stock Option and any Shares acquired under the Plan, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(g)the Stock Option and any Shares acquired under the Plan and the income from
and value of same, are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
pension or retirement or welfare benefits or similar mandatory payments;
(h)unless otherwise agreed with Tupperware, the Stock Option and any Shares
acquired under the Plan, and the income from and value of same, are not granted
as consideration for, or in connection with, the service that the Participant
may provide as a director of a subsidiary or affiliate of Tupperware;
(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)if the underlying Shares do not increase in value, the Stock Option will have
no value;
(k)if the Participant exercises his or her Stock Option and obtains Shares, the
value of those Shares acquired upon exercise may increase or decrease in value,
even below the Option Price; and
(l)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Option or the recovery of Shares or cash acquired
pursuant to the Stock Option resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of his or her
employment agreement, if any), and/or the application of any recovery policy as
described in Section 9 hereof;





--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




(m)for purposes of the Stock Option, the Participant’s employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to Tupperware or one of its subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by Tupperware in accordance with the terms of the Plan, (i) the
Participant’s right to vest in the Stock Option under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any); and (ii) the period
(if any) during which the Participant may exercise the Stock Option after such
termination of the Participant’s employment or service relationship will
commence on the date the Participant cease to actively provide services and will
not be extended by any notice period mandated under employment laws in the
jurisdiction where the Participant is employed or terms of the Participant’s
employment agreement, if any; the Committee shall have the exclusive discretion
to determine when the Participant is no longer actively providing services for
purposes of his or her Stock Option grant (including whether the Participant may
still be considered to be providing services while on a leave of absence,
including a period of “garden leave”);
(n)unless otherwise provided in the Plan or by Tupperware in its discretion, the
Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares; and
(o)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the Stock Option and the underlying Shares, and the income from and value of
same, are not part of normal or expected compensation or salary for any purpose;
and
(2)the Participant acknowledges and agrees that neither Tupperware, nor the
Employer nor any subsidiary or affiliate of Tupperware shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Stock Option or of any
amounts due to the Participant pursuant to the exercise of the Stock Option or
the subsequent sale of any Shares acquired upon exercise.


11. Protecting the Interests of Tupperware. During the Participant’s employment,
and for a period of 12 months following employment, the Participant agrees not
to (i) divulge information related to the operation of the business,  (ii) seek
or accept employment from a Competitor (defined for purposes of this provision
as any other business or enterprise which is engaged in the sales of products or
services similar to those of Tupperware or is engaged in the direct sales of
products or services to the consuming public, or primarily to the business’ own
sales force members), (iii) solicit, directly or indirectly, any actively
employed employee (including persons who have been employees of Tupperware or
its subsidiaries or affiliates during the 12 months immediately before and after
termination of the Participant) of Tupperware or its subsidiaries or affiliates,
(iv) solicit, directly or indirectly, any member of the independent sales force
of Tupperware or its subsidiaries or affiliates to become an employee or
independent sales force member of a Competitor, or (v) copy or counterfeit, or
assist another person in copying or counterfeiting, any Tupperware Brands
product. The Participant agrees to return immediately following termination of
employment, any and all documents and/or hardware or software items provided by
Tupperware or its subsidiaries or affiliates for the purpose of completing tasks
associated with performing his or her role. Finally, the Participant
acknowledges that Tupperware participates in a business that is highly
competitive, and that acceptance of these terms is reasonable in light of the
award of potential compensation, whether received or not, under this program. In
addition to any equitable remedies that Tupperware may have with regard to this
provision, a breach of this paragraph shall result in an immediate forfeiture of
the Participant’s rights under this Stock Option. The foregoing notwithstanding,
nothing in this Agreement prohibits the Participant from (a) reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, (b) making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or (c) applying for or receiving any monetary award
from a whistleblower award program of any governmental agency or entity with
respect to the furnishing of information to a governmental agency or entity.


12. Violation of Terms and Recoupment. Any violation of the terms of Section 11
or default under any associated agreement shall result in an automatic
termination and forfeiture of the underlying Stock Option, and may lead
Tupperware to take action to recoup damages caused by such violation.







--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




13. No Advice Regarding Grant. Tupperware is not providing any tax, legal or
financial advice, nor is Tupperware making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. Participant should consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan. The Participant shall
rely solely on such advisors and not on any statements or representations of
Tupperware or any of its agents.


14. Governing Law and Venue. The Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Stock Option or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Delaware, agree that such litigation
shall be conducted exclusively in the courts of Delaware, or the federal courts
for the United States located in Delaware.


15. Electronic Delivery and Acceptance. Tupperware may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Tupperware or
another third party designated by Tupperware.


16. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Participant shall be delivered personally or mailed to the
Participant’s address as indicated on his or her online UBS account, unless the
Participant notifies Tupperware in writing of a change of address at
hrorl@tupperware.com.


18. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of translated version is different from the English version, the
English version shall control.


19.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that the Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, including the United
States and the Participant’s country (if different), which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., the Stock Option)
under the Plan during such times as the Participant is considered to have
“inside information” regarding Tupperware (as defined by the laws in the
applicable jurisdictions, including the United States and the Participant’s
country of residence). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Tupperware insider trading policy. The Participant is responsible for
ensuring compliance with any applicable restrictions and should consult his or
her personal legal advisor on this matter. For the avoidance of doubt, under the
terms of this Agreement, the Stock Option may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as provided in Section 7(a)
of this Agreement in the event of the Participant’s death.


20. Foreign Asset/Account Reporting; Exchange Control. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant should consult his or her personal
legal advisor for any details.


21. Appendix. Notwithstanding any provisions in this Agreement, the Stock Option
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country shall apply to the Participant, to the extent
that Tupperware determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.9
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




22. Imposition of Other Requirements. Tupperware reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Stock
Option and on any Shares purchased upon exercise of the Stock Option, to the
extent Tupperware determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


23. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, Tupperware
shall not be required to deliver any Shares issuable upon exercise of the Stock
Option prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the United States Securities and Exchange
Commission or of any other governmental regulatory body, or prior to obtaining
any approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval Tupperware
shall, in its absolute discretion, deem necessary or advisable. The Participant
understands that Tupperware is under no obligation to register or qualify the
Shares with the United States Securities and Exchange Commission or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further,
Tupperware shall have unilateral authority to amend the Plan and the Agreement
without the Participant’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.


24. Waiver. The Participant acknowledges that a waiver by Tupperware of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or any subsequent breach by the
Participant or any other participant.




The parties confirm this Agreement effective as of the Grant Date and have
executed it on the date it was accepted online.


Tupperware Brands Corporation         
Thomas M. Roehlk            
Executive Vice President,            
Chief Legal Officer and Secretary







--------------------------------------------------------------------------------


Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the Stock
Option granted under the Plan if the Participant is or becomes subject to the
laws of any of the countries listed below. Certain capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
the applicable Non-Qualified Stock Option Grant Agreement (the “Agreement”).


NOTIFICATIONS


This Appendix also contains notifications relating to exchange control and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the exchange
control, securities or other laws or regulations in effect in the countries
listed in this Appendix as of October 2016. Such laws are often complex and
change frequently. Because the information may be outdated when the Participant
vests in the Stock Option, exercises the Stock Option and acquires Shares or
when the Participant subsequently sells shares acquired under the Plan,
Tupperware strongly recommends that the Participant not rely on the
notifications provided in this Appendix as the only source of information
relating to the participation in the Plan.


In addition, the notifications are general in nature and may not apply to the
Participant’s particular situation, and Tupperware is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how relevant laws in the
Participant’s country may apply to the Participant’s particular situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment
and/or moves to a different country after the Grant Date, the information
contained in this Appendix may not be applicable to the Participant and
Tupperware shall, in its sole discretion, determined to what extent the terms
and conditions or notifications contained herein shall be applicable to the
Participant.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. In accepting the Stock Option, the Participant acknowledges
his or her agreement to comply with all applicable Brazilian laws and to report
and pay any and all applicable tax associated with the Stock Option, the receipt
of any dividends and the sale of the Shares acquired under the Plan.


Nature of Grant. The following provision supplements Section 10 of the
Agreement:


The Participant agrees that, for all legal purposes, (a) the benefits provided
to the Participant under the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Plan is not a part of the
terms and conditions of the Participant’s employment; and (c) the income from
the Stock Option or shares of Stock acquired under the Plan, if any, is not part
of the Participant’s remuneration from employment.


By accepting the Stock Option, the Participant further agrees that (i) he or she
is making an investment decision, (ii) the Stock Option will become exercisable
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period and (iii) the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds assets and
rights outside Brazil with an aggregate value equal to or in excess of
US$100,000, he or she will be required to prepare and submit to the Central Bank
of Brazil an annual declaration of such assets and rights, including: (i) bank
deposits; (ii) loans; (iii) financing transactions; (iv) leases; (v) direct
investments; (vi) portfolio investments, including Shares acquired under the
Plan; (vii) financial derivatives investments; and (viii) other investments,
including real estate and other assets. Please note that foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.


Tax on Financial Transactions (IOF). Payments to foreign countries (including
the payment of the aggregate Option Price) and repatriation of funds into Brazil
and the conversion of BRL to USD associated with such fund transfers may be
subject to the Tax on Financial Transactions (IOF). It is the Participant’s
responsibility to comply with any applicable Tax on Financial Transactions
arising from participation in the Plan.


FRANCE


TERMS AND CONDITIONS


Language Consent. The following provision supplements Section 18 of the
Agreement:


By accepting the Agreement, the Participant confirms that he or she has read and
understood the documents relating to the Stock Option (i.e., the Plan and the
Agreement, including this Appendix), which were provided in the English
language. The Participant accepts the terms of these documents accordingly.


Consentement relatif à la langue utilisée. En signant et en renvoyant les Termes
de l’Attribution, le Bénéficiaire confirme qu’il ou qu’elle a lu et compris les
documents afférents aux l’Option (i.e., le Plan et les Termes de l’Attribution,
ainsi que la présente Annexe) qui ont été communiqués en langue anglaise. Le
Bénéficiaire accepte les termes de ces documents en connaissance de cause.


NOTIFICATIONS


Tax Information. The Stock Option is not intended to be a tax-qualified Stock
Option.


Foreign Asset/Account Reporting Information. All shares of Stock held outside of
France and any foreign bank and brokerage accounts (including any accounts that
were opened or closed during the tax year) must be reported on an annual basis
on form No. 3916, together with the personal income tax return. Failure to
complete this reporting may trigger penalties. Additional monthly reporting
obligations may apply to foreign account balances exceeding €1,000,000.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the Deutsche Bundesbank (the German Central Bank). The
Participant is responsible for complying with the reporting obligation and
should file the report electronically by the fifth day of the month following
the month in which the payment is made. A copy of the form can be accessed via
the Deutsche Bundesbank’s website at www.bundesbank.de and is available in both
German and English. However, if the Participant uses a German commercial bank to
effectuate such cross-border payment, such bank will make the report on the
Participant’s behalf.


In the unlikely event that the Participant holds Shares representing 10% or more
of the total capital or voting rights of Tupperware, he or she must report his
or her holdings in Tupperware on an annual basis.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




GREECE


NOTIFICATIONS


Exchange Control Information. In order to remit funds out of Greece to exercise
the Stock Option by way of a cash exercise, the Participant may need to complete
an application form with the foreign exchange bank handling the transaction. If
the Stock Option is exercised by way of a cashless method of exercise, this
application is not required, as no funds are remitted out of Greece.


INDIA


TERMS AND CONDITIONS


Payment of the Option Price. This provisions supplements Section 4 of the
Agreement:


Due to exchange control restrictions in India, payment of the Option Price may
not be made by a cashless sell-to-cover exercise, whereby the Participant
delivers a properly executed notice together with irrevocable instructions to a
broker to sell some (but not all) of the Shares subject to the exercised portion
of the Stock Option and deliver promptly to Tupperware the amount of sale
proceeds to pay the Option Price (and any Tax-Related Items). However, payment
of the Option Price may be made by any other method of payment set forth in the
Agreement.  Further, Tupperware reserves the right to provide the Participant
with additional methods of payment depending upon the development of local law.


NOTIFICATIONS


Exchange Control Information. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares and any dividends
received in relation to the Stock Option or the Shares must be repatriated to
India and converted into local currency within 90 days of the sale of Shares and
within 180 days from the receipt of any dividends. Indian residents must obtain
a foreign inward remittance certificate (“FIRC”) from the bank into which
foreign currency is deposited and retain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian ‘personal tax return.  It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult his or her personal advisor in this regard as significant
penalties may apply in the case of non-compliance with foreign asset/account
reporting requirements and because such requirements may change.


INDONESIA


TERMS AND CONDITIONS


Payment of the Option Price. This provisions supplements Section 4 of the
Agreement:


To facilitate compliance with securities laws in Indonesia, payment of the
Option Price must be made by delivery of a properly executed notice together
with irrevocable instructions to a broker to sell all of the Shares subject to
the exercised portion of the Stock Option and deliver promptly to Tupperware the
amount of sale proceeds to pay the Option Price (and any Tax-Related Items). No
other methods of payment will be permitted in Indonesia. However, Tupperware
reserves the right to provide the Participant with additional methods of payment
depending upon the development of local law.


NOTIFICATIONS


Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities.
The filing should be completed online through Bank Indonesia’s website no later
than the 15th day of the following month. This is a new requirement and further
implementing regulations may be issued by Bank Indonesia detailing how the
reporting should be completed.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




In addition, for foreign currency transactions, there is a statistical reporting
requirement when the Indonesian Bank is receiving Rupiah or foreign currency
(e.g., proceeds from the sale of Shares acquired under the Plan, dividends). For
the purpose of submitting the report to Bank Indonesia, the Indonesian bank
executing the transaction will request information and/or supporting documents
from the Participant and he or she must provide the requested information and/or
supporting documents to the bank.


JAPAN


NOTIFICATIONS


Exchange Control Information. Japanese residents purchasing Shares valued at
more than ¥100,000,000 in a single transaction must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of purchasing the shares.


In addition, a Japanese-resident Participant paying more than ¥30,000,000 in a
single transaction for the purchase of Shares when he or she exercises the Stock
Option must file a Payment Report with the Ministry of Finance through the Bank
of Japan by the 20th day of the month following the month in which the payment
was made. The precise reporting requirements vary depending on whether the
relevant payment is made through a bank in Japan.


A Payment Report is required independently of a Securities Acquisition Report.
Therefore, if the total amount paid in a one-time transaction to exercise the
Stock Option and purchase Shares exceeds ¥100,000,000, both a Payment Report and
a Securities Acquisition Report must be filed.


Foreign Asset/Account Reporting Information.  Details of assets held outside
Japan (e.g., Shares) with a total value exceeding ¥50,000,000 (as of December 31
each year) must be reported annually to the tax authorities. The report will be
due March 15 of the following year. The Participant should consult with his or
her personal tax advisor in Japan to ensure compliance with these obligations.





--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT






MALAYSIA


TERMS AND CONDITIONS


Data Transfer and Privacy. The following provision replaces Section 6 of the
Agreement:


The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Appendix and any other grant materials by and
among, as applicable, the Employer, Tupperware (or any subsidiary or affiliate)
and any third parties authorised by the same in assisting in the implementation,
administration and management of the Participant’s participation in the Plan. 
Peserta dengan ini secara eksplisit, sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang diterangkan dalam Lampiran dan apa-apa
bahan geran oleh dan di antara, seperti mana yang terpakai, Majikan, Tupperware
(atau anak syarikat atau syarikat sekutu) dan mana-mana pihak ketiga yang diberi
kuasa oleh yang sama dalam membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan Peserta dalam Pelan.
The Participant understands that Tupperware and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number (to the extent permitted under Malaysian law),
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in Tupperware, the fact and conditions of the
Participant’s participation in the Plan, details of all options or equivalent
benefits and any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested, purchased or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.
The source of Data is the Participant’s Employer as well as information which
the Participant is providing to Tupperware and the Employer in connection with
the Plan including this Appendix.
Peserta memahami bahawa Tupperware dan Majikan mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama
Peserta, alamat rumah dan nombor telefon, alamat emel, tarikh lahir, nombor
insurans sosial (setakat yang dibenarkan bawah undang-undang Malaysia) atau
nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa Saham atau
jawatan pengarah yang dipegang dalam Tupperware, fakta dan syarat-syarat
mengenai penyertaan Peserta dalam Pelan, butir-butir tentang semua opsyen atau
manfaaat yang bersamaan dan apa-apa hak lain untuk Saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak, dibeli ataupun yang
belum dijelaskan bagi faedah Peserta (“Data”), untuk tujuan ekslusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut. Sumber Data adalah
daripada Majikan Peserta dan juga maklumat dimana Peserta menyediakan kepada
Tupperware dan Majikan berhubung dengan Pelan tersebut termasuk Lampiran ini.  






--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




The Participant also authorizes any transfer of Data, as may be required, to UBS
or such other stock plan service provider as may be selected by Tupperware in
the future, which is assisting Tupperware with the implementation,
administration and management of the Plan and/or with whom any Shares acquired
upon exercise of the Stock Option are deposited.  The Participant acknowledges
that these recipients may be located in the Participant’s country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country, which may not
give the same level of protection to Data.  The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting the Participant’s local human resources
representative. The Participant authorizes Tupperware, UBS and any other
possible recipients which may assist Tupperware (presently or in the future)
with implementing, administering and managing the Participant’s participation in
the Plan to receive, possess, use, retain and transfer Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to UBS or other third party with whom the
Participant may elect to deposit any Shares acquired upon exercise of the Stock
Option. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case, without cost, by contacting the Participant’s local human
resources representative, whose contact details are Kathy Chong, Senior HR
Executive, Tupperware Malaysia, No. 6 Jalan SS 13/4, Subang Jaya Industrial
Estate, 47500 Subang Jaya, Selangor, Malaysia.  Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Participant does not consent, or if the Participant
later seeks to revoke consent, the Participant’s employment or service with
Tupperware and/or the Employer will not be affected; the only consequence of
refusing or withdrawing consent is that Tupperware would not be able to grant
future Stock Options or other equity awards to the Participant or administer or
maintain such awards.  Therefore, the Participant understands that refusing or
withdrawing consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative. 


Peserta juga memberi kuasa mengenai apa-apa pemindahan Data, yang mungkin
diperlukan, kepada UBS atau pembekal perkhidmatan pelan saham yang mungkin
dipilih oleh Tupperware pada masa depan, yang membantu Tupperware dengan
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan siapa sahaja Saham
yang diperolehi semasa pelaksanaan Opsyen Saham didepositkan. Peserta mengakui
bahawa penerima-penerima ini mungkin berada di negara Peserta atau mana-mana
tempat lain, dan bahawa negara penerima (contohnya di AmerikaSyarikat) mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza berbanding
dengan negara Peserta, yang mungkin tidak memberi tahap perlindungan Data yang
sama. Peserta memahami bahawa Peserta boleh meminta satu senarai yang
mengandungi nama dan alamat penerima-penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatan Peserta. Peserta memberi kuasa kepada
Tupperware, UBS, dan mana-mana penerima-penerima lain yang mungkin membantu
Tupperware (pada masa sekarang atau pada masa depan) dengan melaksanakan,
mentadbir dan mengurus penyertaan Peserta dalam Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa pemindahan data
yang diperlukan kepada UBS atau pihak ketiga yang lain dengan sesiapa yang
Peserta pilih untuk deposit apa-apa Saham yang diperolehi selepas pelaksanaan
Opsyen Saham. Peserta memahami bahawa Data hanya akan disimpan untuk tempoh yang
perlu bagi melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan. Peserta memahami bahawa dia boleh, pada bila-bila masa, melihat Data,
meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta
bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi wakil
sumber manusia tempatan Peserta, dimana butir-butir hubungan adalah Kathy Chong,
Senior HR Executive, Tupperware Malaysia, No. 6 Jalan SS 13/4, Subang Jaya
Industrial Estate, 47500 Subang Jaya, Selangor, Malaysia. Selanjutnya, Peserta
memahami bahawa dia telah memberikan persetujuan di sini secara sukarela. Jika
Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan persetujuan,
pekerjaan atau perkhidmatan Peserta dengan Tupperware dan / atau Majikan tidak
akan terjejas; satu-satu akibatnya jika tidak bersetuju atau menarik balik
persetujuan adalah bahawa Tupperware tidak akan dapat memberikan Opsyen Saham
atau anugerah ekuiti yang lain kepada Peserta pada masa hadapan atau mentadbir
atau mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan
atau penarikan balik persetujuan boleh menjejaskan keupayaan Peserta untuk
mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan
Peserta untuk memberikan persetujuan atau penarikan balik persetujuan, Peserta
memahami bahawa dia boleh menghubungi wakil sumber manusia tempatannya.










--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




NOTIFICATIONS


Director Notification Obligation. If the Participant is a director of
Tupperware’s Malaysian subsidiary or affiliate, the Participant is subject to
certain notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian subsidiary or affiliate in
writing when the Participant receives or disposes of an interest (e.g., an Award
under the Plan or Shares) in Tupperware or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in Tupperware or any related company.


MEXICO


TERMS AND CONDITIONS


Nature of Grant. The following provisions supplement Section 10 of the
Agreement:


Acknowledgement of the Grant. In accepting the Stock Option, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement, including this Appendix, has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Appendix. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the terms and conditions of Section 10 of the Agreement,
in which the following is clearly described and established:
 
(1)     The Participant’s participation in the Plan does not constitute an
acquired right.


(2)
The Plan and the Participant’s participation in the Plan are offered by
Tupperware on a wholly discretionary basis.



(3)     The Participant’s participation in the Plan is voluntary.


(4)
Neither Tupperware nor any subsidiary or affiliate of Tupperware is responsible
for any decrease in the value of the Stock Option granted and/or Shares issued
under the Plan.



Labor Law Acknowledgment and Policy Statement. In accepting the Stock Option,
the Participant expressly recognizes that Tupperware, with registered offices at
14901 S. Orange Blossom Trail, Orlando, Florida, 32837, U.S.A., is solely
responsible for the administration of the Plan and that the Participant’s
participation in the Plan and purchase of Shares does not constitute an
employment relationship between the Participant and Tupperware since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is either Tupperware Brands Mexico, S. de R.L. de
C.V. (“Tupperware Brands Mexico”), Dart, S.A. de C.V. (“Tupperware-Mexico”) or
House of Fuller Holdings S. de R.L. de C.V. (“Fuller-Mexico”). Based on the
foregoing, the Participant expressly recognizes that the Plan and the benefits
that the Participant may derive from participation in the Plan do not establish
any rights between the Participant and the Employer, Tupperware Brands Mexico,
Tupperware-Mexico or Fuller Mexico, and do not form part of the conditions of
the Participant’s employment and/or benefits provided by Tupperware Brands
Mexico, Tupperware-Mexico or Fuller-Mexico and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.


The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of Tupperware; therefore,
Tupperware reserves the absolute right to amend and/or discontinue the
Participant’s participation in the Plan at any time, without any liability to
the Participant.


Finally, the Participant hereby declares that the Participant does not reserve
to himself or herself any action or right to bring any claim against Tupperware
for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Participant therefore grants a full and
broad release to Tupperware, its shareholders, officers, agents, legal
representatives, and affiliates with respect to any claim that may arise.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




Spanish Translation


TÉRMINOS Y CONDICIONES


Naturaleza del Otorgamiento: Las siguientes disposiciones complementan el
Artículo 10 del Acuerdo:


Reconocimiento del Otorgamiento. Al aceptar las Opciones de Acciones, el
Participante reconoce que ha recibido una copia del Plan y del Acuerdo,
incluyendo este Apéndice, ha revisado el Plan y el Acuerdo, incluyendo este
Apéndice en su totalidad y plenamente comprende y acepta todas las disposiciones
previstas en el Plan y el Acuerdo, incluyendo este Apéndice. Asimismo, el
Participante reconoce que ha leído y específicamente y expresamente aprueba los
términos y condiciones establecidos en la Sección 10 del Acuerdo, en el cual
claramente se describe y establece lo siguiente:


(1)    La participación del Participante en el Plan no constituye un derecho
adquirido.


(2)
El Plan y la participación del Participante en dicho Plan se ofrecen por la
Tupperware de forma completamente discrecional.



(3)     La participación del Participante en el Plan es voluntaria.
    
(4)    Ni Tupperware ni sus subsidiarias o afiliadas son responsables por una
reducción del valor de las Opciones de Acciones y/o Acciones emitidas bajo el
Plan.


Reconocimiento de la Legislación Laboral y Declaración de la Política. Al
aceptar el otorgamiento de las Opciones de Acciones, el Participante
expresamente reconoce que Tupperware, con domicilio ubicado en 14901 S. Orange
Blossom Trail, Orlando, Florida, 32837, U.S.A., es el único responsable de la
administración del Plan y que la participación del Participante en el Plan y
compra de Acciones no constituye una relación de trabajo entre el Participante y
Tupperware, toda vez que la participación del Participante en el Plan es de
carácter comercial y el único patrón del Beneficiario es Tupperware Brands
Mexico, S. de R.L. de C.V. (“Tupperware Brands México”), Dart, S.A. de C.V.
(“Tupperware-México”) o House of Fuller S. de R.L. de C.V. (“Fuller-Mexico”).
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que el Participante obtenga por la participación en el Plan no
establecen derecho alguno entre el Participante y el Patrón, Tupperware Brands
Mexico, Tupperware-México o Fuller Mexico, y no forman parte de las condiciones
de los servicios del Participante y/o beneficios otorgados por Tupperware Brands
Mexico, Tupperware-México o Fuller-Mexico y cualquier modificación del Plan o su
terminación no constituyen un cambio o impedimento de los términos y condiciones
del servicio del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es el
resultado de una decisión unilateral y discrecional por parte de Tupperware, por
lo que, Tupperware se reserva el derecho absoluto de modificar y/o dar por
terminada la participación del Participante en el Plan en cualquier momento, sin
responsabilidad alguna hacia el Participante


Finalmente, el Participante manifiesta que no se reserva acción o derecho alguno
que ejercitar en contra de Tupperware por cualquier daño o perjuicio con
respecto a las disposiciones del Plan o los beneficios establecidos en el mismo,
por lo que, el Participante otorga el finiquito más amplio que en derecho
proceda a Tupperware, sus accionistas, funcionarios, agentes, representantes
legales y afiliados en relación a cualquier demanda que pudiera surgir.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




SINGAPORE


Terms and Conditions
Restriction on Sale of Shares. To the extent the Stock Option vests within six
months of the Date of Grant, the Participant may not dispose of the Shares
issued at exercise of the Stock Option, or otherwise offer the Shares to the
public, prior to the six-month anniversary of the Date of Grant, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
Notifications
Securities Law Information. The Stock Option is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made with a view to the Stock Option or underlying Shares being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If the Participant
is the Chief Executive Officer (“CEO”) or a director, associate director or
shadow director of Tupperware or a Singapore subsidiary or affiliate of
Tupperware, the Participant is subject to certain notification requirements
under the Singapore Companies Act. Among these requirements is an obligation to
notify Tupperware or the Singaporean subsidiary or affiliate in writing when the
Participant receives an interest (e.g., a Stock Option, Shares) in Tupperware or
any related companies. Please contact Tupperware to obtain a copy of the
notification form. In addition, the Participant must notify Tupperware or the
Singapore subsidiary or affiliate when the Participant sells Shares of
Tupperware or any related corporation (including when the Participant sell
Shares acquired under the Plan). These notifications must be made within two
business days of acquiring or disposing of any interest in Tupperware or any
related corporation. In addition, a notification must be made of the
Participant’s interests in Tupperware or any related corporation within two
business days of becoming the CEO or a director.
SOUTH AFRICA


TERMS AND CONDITIONS


Taxes. The following provision supplements Section 6 of the Agreement:


By accepting the Stock Option, the Participant agrees that, immediately upon
exercise and settlement of the Stock Option, the Participant will notify the
Employer of the amount of any gain realized at exercise. If the Participant
fails to advise the Employer of the gain realized, the Participant may be liable
for a fine. The Participant will be solely responsible for paying any difference
between the actual liability for Tax-Related Items and the amount withheld.


Tax Clearance Certificate for Cash Exercises. If the Participant exercises the
Stock Option by a cash exercise, the Participant must obtain and provide to his
or her Employer, or any third party designated by his or her Employer or
Tupperware, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service (“SARS”). The Participant must renew this Tax
Clearance Certificate every twelve months, or in such other period as may be
required by the SARS. If the Participant exercises the Stock Option by a
cashless exercise whereby no funds are remitted offshore for the purchase of
Shares, no Tax Clearance Certificate is required.


Deemed Acceptance of Stock Option. Pursuant to Section 96 of Companies Act 71 of
2008 (the “Companies Act”), the Stock Option offer must be finalized within six
months following the date the offer is communicated to the Participant. If the
Participant does not want to accept the Stock Option, the Participant is
required to decline the Stock Option no later than six months following the date
the offer is communicated to the Participant. If the Participant does not reject
the Stock Option within six months following the date the offer is communicated
to the Participant, the Participant will be deemed to accept the Stock Option.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




NOTIFICATIONS


Securities Notification. Neither the Stock Options nor the underlying Shares
shall be publicly offered or listed on any stock exchange in South Africa. The
offer is intended to be private pursuant to Section 96 of the Companies Act and
is not subject to the supervision of any South African governmental authority.


Exchange Control Information. Under current South African exchange control
policy, if the Participant is a South African resident, the Participant may
invest a maximum of ZAR11,000,000 per annum in offshore investments, including
in Shares. The first ZAR1,000,000 annual discretionary allowance requires no
prior authorization. The next ZAR10,000,000 requires tax clearance. This limit
does not apply to non-resident employees. It is the Participant’s responsibility
to ensure that he or she does not exceed this limit and obtains the necessary
tax clearance for remittances exceeding ZAR1,000,000. This limit is a cumulative
allowance; therefore, the Participant’s ability to remit funds for a cash
exercise will be reduced if the Participant’s foreign investment limit is
utilized to make a transfer of funds offshore that is unrelated to the Plan. If
the ZAR10,000,000 limit will be exceeded as a result of an exercise, the
Participant may still participate in the Plan and exercise his or her Stock
Option, however he or she will be required to immediately sell the Shares
acquired at exercise and repatriate the proceeds to South Africa. If the
ZAR10,000,000 limit is not exceeded, the Participant will not be required to
immediately repatriate the sale proceeds to South Africa.


Because exchange control regulations are subject to frequent change, sometimes
without notice, the Participant should consult his or her personal legal advisor
prior to the exercise of the Stock Option to ensure compliance with current
regulations. The Participant is solely responsible for ensuring compliance with
all exchange control laws in South Africa.


SPAIN


TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section 10 of the
Agreement:


In accepting the Stock Option, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
Stock Option, except as provided for in Section 7 of the Agreement, the
termination of the Participant’s employment for any reason (including for the
reasons listed below) will automatically result in the cancellation and loss of
any portion of the Stock Option that has not vested on the date of termination.


In particular, the Participant understands and agrees that any unvested portion
of the Stock Option will be cancelled without entitlement to the underlying
Shares or to any amount as indemnification if the Participant’s employment is
terminated prior to vesting by reason of, including, but not limited to:
disability, resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without good cause
(i.e., subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.


Furthermore, the Participant understands that Tupperware has unilaterally,
gratuitously and discretionally decided to grant Stock Options under the Plan to
individuals who may be employees of Tupperware or any subsidiary or affiliate of
Tupperware throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind Tupperware or any subsidiary or affiliate of
Tupperware on an ongoing basis. Consequently, the Participant understands that
the Stock Option is granted on the assumption and condition that the Stock
Option and the Shares issued upon exercise of the Stock Option shall not become
a part of any employment or other contract (with Tupperware, the Employer, or
any subsidiary or affiliate of Tupperware) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, the Participant understands that the
Stock Option would not be granted to the Participant but for the assumptions and
conditions referred to above; thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any Stock Option grant shall be
null and void.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




NOTIFICATIONS


Securities Law Notification. The Stock Option described in the Agreement
(including this Appendix) does not qualify under Spanish regulations as a
security.  No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and it does not constitute a
public offering prospectus.


Exchange Control Information. The acquisition of Shares under the Plan must be
declared for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competiveness. The Participant must
also declare ownership of any Shares with the Directorate of Foreign
Transactions each January while the Shares are owned. In addition, the sale of
any Shares must be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold (currently €1,502,530), in
which case, the filing is due within one month after the sale.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., sale proceeds), the Participant must inform the financial institution
receiving the payment of the basis upon which such payment is made if the
payment exceeds €50,000. The Participant will need to provide the following
information: (i) the Participant’s name, address, and fiscal identification
number; (ii) the name and corporate domicile of Tupperware; (iii) the amount of
the payment and the currency used; (iv) the country of origin; (v) the reasons
for the payment; and (vi) further information that may be required.


In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by Tupperware) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.


Foreign Asset/Account Reporting Information. If the Participant holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Participant is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
rights or assets increases by more than €20,000 or if the ownership of the asset
is transferred or relinquished during the year.  The reporting must be completed
by the March 31 each year. 


SWITZERLAND


NOTIFICATIONS


Securities Law Notification. The Stock Option is considered a private offering
in Switzerland; therefore, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Stock Option (a)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (b) may be publicly distributed or otherwise made
publicly available in Switzerland or (c) has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA))..


TURKEY


TERMS AND CONDITIONS


Payment of the Option Price. This provisions supplements Section 4 of the
Agreement:


To facilitate compliance with exchange control laws in Turkey, Tupperware
reserves the right to restrict the payment of the Option Price to a
cashless-sell-all exercise or such other method of exercise Tupperware deems
appropriate under local law.







--------------------------------------------------------------------------------

Exhibit 10.9
APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR
TUPPERWARE BRANDS CORPORATION
2016 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT




NOTIFICATIONS


Securities Law Information. Stock Options are made available only to employees
of Tupperware and its subsidiaries and affiliates, and the offer of
participation in the Plan is a private offering. Under Turkish law, the
Participant is not permitted to sell Shares acquired under the Plan in Turkey.
The Shares are currently traded on the NYSE, which is located outside of Turkey,
under the ticker symbol “TUP” and the shares may be sold through this exchange.


Exchange Control Information. Under Turkish law, Turkish residents are permitted
to purchase and sell securities or derivatives traded on exchanges abroad only
through a financial intermediary licensed in Turkey.  Therefore, the Participant
may be required to appoint a Turkish broker to assist with the exercise of the
Stock Option or sale of the Shares acquired under the Plan.  The Participant
should consult his or her personal legal advisor before exercising the Stock
Option or selling any Shares acquired under the Plan to confirm the
applicability of this requirement to the Participant.


UNITED STATES OF AMERICA


There are no country-specific provisions.





